Title: JM Estimate for the service of the year, 1 October 1807
From: Madison, James
To: 



Department of State, October 1st: 1807.

Estimate for the service of the year 1808Foreign Intercourse.Salaries of three Ministers viz, To London, Paris & Madrid, a 9.000}27,000}Ditto for their 3 Secretaries a 1350.4,050Contingent expenses of those Missions2,000Contingencies of foreign Intercourse20,00053,050.Barbary Intercourse.Salary of the Consul General at Algiers}4.000}Do. of the Consuls at Morocco, Tunis, & Tripoli a 2,000 each}6,000Their Contingent expenses4,00014,000For the difference between the Cost of the Articles in which the annuity to Algiers is payable and the difference between the permanent appropriations, an annual charge of}36,000Contingent expenses of Barbary  Intercourse}50,000Seamen.For the relief of distressed Seamen5,000Captures.Salaries of Agents at London, Paris & Madrid, for superintending claims on account of captures at 2000 each6,000}Compensation to Proctors for prosecuting Prize Causes }6,16712,167170,217Salaries in the Department of State.Of the Secretary of State5,000}Of his Clerks, agreeably to the Act of the 21st April 1806}7,150Of his Messenger41012,560.Contingencies of the Department of State.For printing & distributing 10,000 Copies of the laws of the 1st. Session of the 10th. Congress,4,250}For printing the laws in Newspapers4,000" Fuel & Candles200" Newspapers for the Office & public Agents abroad}150" Mediterranean Passports1,350" Blank personal Passports, patents, Circulars &c.}1,000" Purchasing Books400." Stationery600" Miscellanies500" Special Messengers charged with dispatches}2,00014,450$197,227













 








James Madison.

